Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or, in the alternative, to fix bail upon Westchester County Indictment No. 95-00682.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, was not an improvident exercise of discretion, and did not *428violate "constitutional or statutory standards” (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Bracken, J. P., Balletta, Pizzuto and Krausman, JJ., concur.